Citation Nr: 0702995	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
September 6, 2002 to February 3, 2005.

2. Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) on and 
after February 4, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection and assigned a 30 
percent disability rating for the veteran's PTSD.  In a 
February 2005 rating decision, the RO increased the veteran's 
disability rating to 50 percent.  In a March 2005 letter, the 
veteran stated he was not satisfied with this rating and 
continued his appeal.


FINDINGS OF FACT

1. From September 6, 2002 to February 3, 2005, the veteran's 
PTSD was not manifested by flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, memory impairment, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.

2. On and after February 4, 2004, the veteran's PTSD has not 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

CONCLUSIONS OF LAW

1.  From September 6, 2002 to February 3, 2005, the criteria 
for an evaluation in excess of 30 percent for PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, 
Diagnostic Code 9411 (2006).

2.  On and after February 4, 2004, the criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a September 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  The September 2002 letter informed 
the veteran of what additional information or evidence was 
needed to support his claim, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent evaluation under 
this Diagnostic Code contemplates depression productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events)

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.   

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish or 
maintain effective relationships. 

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 
represent major impairment in several areas such as work, 
family relations, judgment, thinking, or mood (e.g., neglects 
family and is unable to work).  Scores ranging from 11 to 20 
represent some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).
 
Increased rating for the period from September 6, 2002 to 
February 3, 2005

The veteran contends that, for the period from September 6, 
2002 to February 3, 2005, his service-connected PTSD is more 
severe than his assigned 30 percent disability rating and 
that he is eligible for a higher disability rating for that 
period.

VA medical records show ongoing treatment for PTSD.  A July 
2002 VA treatment records reflects a GAF score of 55 and a 
diagnosis of mild PTSD.  The examiner observed that the 
veteran's judgment and insight were good, that he was 
oriented in time, place and person, that he was not suicidal 
or homicidal, and had no intrusive thoughts, hallucinations, 
delusions or paranoia.  The veteran was nervous, depressed, 
had anger control problems, and relationship problems.  

The veteran was again given a GAF score of 55 in August 2002.  
He was diagnosed with PTSD, polysubstance abuse which was in 
remission, and nicotine addiction.

A December 2002 VA examination report reflects that the 
veteran was alert, cooperative, relevant and coherent.  He 
admitted that he had anxiety and depression, but denied 
suicidal or homicidal ideations.  He was properly oriented, 
his affect was keeping with mood, his insight and judgment 
were fair, his intelligence was average, and his memory was 
fairly well intact.  The veteran indicated that he had been 
essentially disabled since his brain surgery in 1983.  He was 
given a GAF score of 48, based in part on his ability to 
function after he had brain surgery.

A May 2003 VA treatment records reflects a diagnosis of mild 
PTSD, moderate to severe depressive disorder, and episodic 
alcohol and marijuana dependence.  He was assigned a GAF 
score of 65.

For the time period from September 6, 2002 to February 3, 
2005, the veteran's overall assessment of this PTSD 
symptomatology is consistent with a finding of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversational abilities.  The veteran reported having 
anxiety and depression.  Therefore, the veteran's 
symptomatology for this time period more nearly approximates 
the criteria for a 30 percent rating, and the preponderance 
of the evidence is against a finding that the criteria for a 
50 percent rating have been met.

There is no evidence of record that, during the time period 
from September 6, 2002 to February 3, 2005, the veteran's 
service-connected PTSD was causing marked interference with 
employment, or necessitated frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  


Increased rating on and after February 4, 2005

The veteran contends that, on and after February 4, 2005, his 
service-connected PTSD is more severe than his currently 
assigned 50 percent disability rating and that he is eligible 
for a higher disability rating.

A February 2005 VA PTSD examination report reflects that the 
veteran had been sleeping 5 to 6 hours a night, but was 
waking up repeatedly in the middle of the night, screaming.  
The veteran had nightmares about 10 times a month where he 
saw the Viet Cong coming at home.  When he tried describing 
his nightmare to the examiner, the veteran began 
hyperventilating.  The examiner observed that the veteran had 
flattened affect, was moderately depressed and anxious.  The 
veteran reported that he became irritated easily and isolated 
when he was angry.  The examiner opined that the veteran had 
moderate symptomatology of PTSD, in the form of insomnia, 
problems with anger and irritability, and problems 
socializing, as well as a moderate amount of depression.  The 
examiner indicated that the patient's work impairment is 
mostly related to his medical problems, including his seizure 
history or brain tumor and brain abscesses.  He was given a 
GAF score of 60

While the evidence demonstrates a number of symptoms for a 50 
percent rating, there is virtually no evidence of any 
symptoms warranting a 70 percent rating. 

There is no evidence of record that, on and after February 4, 
2005, the veteran's service-connected PTSD has caused marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Therefore, 
it is not required to remand this matter for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the 
veteran's PTSD on and after February 4, 2005.  




ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD) from September 6, 2002 
February 3, 2005 is denied.

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) on and after February 4, 
2005 is denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


